Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

  Applicant's submission filed on 01/27/2022 has been entered. Claims 1- 27 have been examined. 

Response to Argument
Applicant’s arguments, see Remarks – Page 8, filed on 01/27/2022, with respect to the rejections of claims 1,10,19  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vandevelde.

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the provisional application No. 61/431,270 filed on 01/10/2011 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application); the disclosure of the invention in the parent application and in the later-  filed application must be sufficient to comply with the requirements of the first paragraph of 35' U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).



For example: the limitation of “wherein the outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions” is not supported by provisional application. Therefore, examiner will consider the priority date back to continuation application 13/347,352 filed on 01/10/2012.


The prior art made of record and not relied upon is considered pertinent to applicant's amendments 
Torrent – Patent No. US 7,313,619 A  - Fig.4, Col,5,lines 55-70 ,Co. 6,lines 5-50,


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5,10,12,14,19,21,23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan et al. Publication No. WO 2008/063360 A2 (Khan hereinafter) in view of Vandevelde et al. Publication No. US 20120158200 A1 (Vandevelde hereinafter) 

Regarding claim 1,
Khan teaches a method (Fig.3 -5), comprising

defining, by a computing device, log information for collection from a network by a cloud extension agent, the cloud extension agent running locally on the network as an entity separate from other components of the network (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis – Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring  functions internal to the particular LAN);

initiating, by the cloud extension agent, an outbound connection  from a remote network management platform to the cloud extension agent through a firewall of the network without reconfiguring the firewall (Page 28 - various embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 -  program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 – Page 19 - As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company);

interacting with a messaging server of the remote network management platform to cause the remote network management platform to communicate, to the cloud extension agent via the outbound connection, actions related to collecting the log information (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened); 



executing, by the cloud extension agent, the actions related to collecting the log information to obtain one or more log files representing the log information from the network (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened – Page 12 - a company can use the published website to self configure internal monitoring devices 316 to the 2 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); and


 uploading the one or more log files to the remote network management platform( Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ... , 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened [..] a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); 

However, Khan does not explicitly teach 

wherein the outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions.

Vandevelde teaches 

outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (Para 0056 -0058 - The central backend management system 250 may send configuration information to the SCP 310 and monitor the SCP 310 and its associated CPV array. The central backend management system 250 may send auto-configuration files over the Internet to two-axis tracking mechanisms installed at the solar site based on the GPS coordinates of that two-axis tracker mechanisms – Para 0058 - From behind a firewall, the SCP 310 communicates with the central backend management system 250 over the Internet (as illustrated in FIG. 2). The SCP 310 may keep this communication (i.e., the socket connection) open until the protocol specific end tag is received. This creates a persistently open outbound connection coming from the SCP 310 out to the central backend management system 250 to work around the firewall at the SCP 310. From a high level, the SCP command architecture is a HTTPS client/server that exchanges XML messages constrained by a specific schema. The central backend management system 250 sends XML commands through a TLS encrypted channel and expects XML responses from the SCP 310. Both the central backend management system 250 and the SCP 310 follow the HTTPS protocol requiring the appropriate headers – See Para 0072, Para 0005, Para 0029, Para 0042, Para 0046). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Vandevelde.  The motivation for doing so is to allow a system to create a persistent connection in order to provide secure remote access to the set of components through their respective firewalls (Para 0060 – Vandevelde). 

Regarding claim 3,
Khan further teaches
wherein the remote network management platform is hosted on a cloud service (Page 3 & 12, Fig3-6– remote data center – Note: cloud is a fancy name for remote servers that provide services to client).   


Regarding claim 5,
Khan teaches
wherein the one or more log files are obtained from one or more devices of the network (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis – Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring functions internal to the particular LAN).


Regarding claim 10,
Khan teaches a system (Fig.3 -5), comprising

a memory; and a computing device operatively coupled to the memory, the computing device to: define log information for collection from a network by a cloud extension agent, the cloud extension agent running locally on the network as an entity separate from other components of the network,  (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis – Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring  functions internal to the particular LAN);

initiate, by the cloud extension agent, an outbound connection [[to]] from a remote network management platform to the cloud extension agent through a firewall of the network without reconfiguring the firewall; (Page - various embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 -  program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 – Page 19 - As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company); 

interacting with a messaging server of the remote network management platform to cause the remote network management platform to communicate, to the cloud extension agent via the outbound connection, actions related to collecting the log information (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened); 



execute, by the cloud extension agent, the actions related to collecting the log information to obtain one or more log files representing the log information from the network (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened [...]  a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can 


 upload the one or more log files to the remote network management platform (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1... 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened[..] a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); 


However, Khan does not explicitly teach 

wherein the outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions.

Vandevelde teaches 

outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (Para 0056 -0058 - The central backend management system 250 may send configuration information to the SCP 310 and monitor the SCP 310 and its associated CPV array. The central backend management system 250 may send auto-configuration files over the Internet to two-axis tracking mechanisms installed at the solar site based on the GPS coordinates of that two-axis tracker mechanisms – Para 0058 - From behind a firewall, the SCP 310 communicates with the central backend management system 250 over the Internet (as illustrated in FIG. 2). The SCP 310 may keep this communication (i.e., the socket connection) open until the protocol specific end tag is received. This creates a persistently open outbound connection coming from the SCP 310 out to the central backend management system 250 to work around the firewall at the SCP 310. From a high level, the SCP command architecture is a HTTPS client/server that exchanges XML messages constrained by a specific schema. The central backend management system 250 sends XML commands through a TLS encrypted channel and expects XML responses from the SCP 310. Both the central backend management system 250 and the SCP 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Vandevelde.  The motivation for doing so is to allow a system to create a persistent connection in order to provide secure remote access to the set of components through their respective firewalls (Para 0060 – Vandevelde).


Regarding claim 12,
Khan further teaches
wherein the remote network management platform is hosted on a cloud service (Page 3 & 12, Fig3-6– remote data center – Note: cloud is a fancy name for remote servers that provide services to client).   

Regarding claim 14,
Khan teaches
wherein the computing device obtains the one or more log files from one or more devices of the network (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis – Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring  functions internal to the particular LAN).








Regarding claim 19,
Khan teaches a non-transitory computer readable medium having instructions stored thereon which, when executed by a computing device, cause the computing device to (Fig.3-6):

 define, by a computing device, log information for collection from a network by a cloud extension agent, the cloud extension agent running locally on the network as an entity separate from other components of the network, (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis – Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring  functions internal to the particular LAN), 

initiate, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the network without reconfiguring the firewall; (Page 28 - various embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 -  program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 – Page 19 - As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company); 

interact with a messaging server of the remote network management platform to cause the remote network management platform to communicate, to the cloud extension agent via the outbound connection, actions related to collecting the log information (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened); 



execute, by the cloud extension agent, the actions related to collecting the log information to obtain one or more log files representing the log information from the network (Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened [...]  a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); 


 uploading the one or more log files to the remote network management platform ( Page 12 - program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ... , 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened [...]  a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests). 


However, Khan does not explicitly teach 

wherein the outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions.

Vandevelde teaches 

outbound connection is a persistent connection that remains open for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (Para 0056 -0058 - The central backend management system 250 may send configuration information to the SCP 310 and monitor the SCP 310 and its associated CPV array. The central backend management system 250 may send auto-configuration files over the Internet to two-axis tracking mechanisms installed at the solar site based on the GPS coordinates of that two-axis tracker mechanisms – Para 0058 - From behind a firewall, the SCP 310 communicates with the central backend management system 250 over the Internet (as illustrated in FIG. 2). The SCP 310 may keep this communication (i.e., the socket connection) open until the protocol specific end tag is received. This creates a persistently open outbound connection coming from the SCP 310 out to the central backend management system 250 to work around the firewall at the SCP 310. From a high level, the SCP command architecture is a HTTPS client/server that exchanges XML messages constrained by a specific schema. The central backend management system 250 sends XML commands through a TLS encrypted channel and expects XML responses from the SCP 310. Both the central backend management system 250 and the SCP 310 follow the HTTPS protocol requiring the appropriate headers – See Para 0072, Para 0005, Para 0029, Para 0042, Para 0046). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Vandevelde.  The motivation for doing so is to allow a system to create a persistent connection in order to provide secure remote access to the set of components through their respective firewalls (Para 0060 – Vandevelde).


Regarding claim 21,
Khan further teaches
wherein the remote network management platform is hosted on a cloud service (Page 3 & 12, Fig3-6– remote data center – Note: cloud is a fancy name for remote servers that provide services to client).   


Regarding claim 23,
Khan teaches
wherein the computing device obtains the one or more log files from one or more devices of the network (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis – Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, and executable by logic to perform various network monitoring functions internal to the particular LAN).


Claims 2,11,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Vandevelde further in view of  Grieves et al. Publication No. US 2011/0307865 A1 (Grieves hereinafter) 


Regarding claim 2,
Khan teaches wherein executing the actions comprises: utilizing, by the cloud extension agent, a log collection utility that executes as [...] process within the network to execute the actions (Pages 3 &12).   
However, Khan does not explicitly teach that a log collection utility executes as a background process with the network.
Grieves teaches 

a log collection utility executes as a background process with the network (¶ 0022 - A scenario collector 108 can be used to collect scenario data on a running 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Grieves.  The motivation for doing so is to allow a system to do something else interactively without waiting for the process to complete.


Regarding claim 11,
Khan teaches wherein to execute the actions comprises: utilizing, by the cloud extension agent, a log collection utility that executes as [...] process within the network to execute the actions (Pages 3 &12).   
However, Khan does not explicitly teach that a log collection utility executes as a background process with the network.
Grieves teaches 

a log collection utility executes as a background process with the network (¶ 0022 - A scenario collector 108 can be used to collect scenario data on a running (executing) application or operating system such as application 122. The scenario collector 108 can run in the background).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Grieves.  The motivation for doing so is to allow a system to do something else interactively without waiting for the process to complete.

Regarding claim 20,
 wherein to execute the actions, the computing device is to: utilize, by the cloud extension agent, a log collection utility that executes as [...] process within the network to execute the actions (Pages 3 &12).   
However, Khan does not explicitly teach that a log collection utility executes as a background process with the network.
Grieves teaches 

a log collection utility executes as a background process with the network (¶ 0022 - A scenario collector 108 can be used to collect scenario data on a running (executing) application or operating system such as application 122. The scenario collector 108 can run in the background).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Grieves.  The motivation for doing so is to allow a system to do something else interactively without waiting for the process to complete.


Claims 4, 13, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Vandevelde further in view of Kalra et al. Patent No. US 8,806,037 B1 (Kalra hereinafter) 

Regarding claim 4,
Khan teaches wherein the actions related to collecting the log information (Page 12). However, Khan does not explicitly teach actions include running diagnosis utilities
Kalra teaches 
actions include running diagnosis utilities (Col.9, lines 40-50 - remote support agent 250 provides remote console sessions for interactive access to the RMM 300. Interactive remote console sessions can be tunneled over an HTTPS protocol between the remote support agent 250 and the support server. Once established, any commands permitted by the security policy 305 and access control can be implemented. Such commands may include, for example, maintenance commands, diagnosis commands – Col.13, lines 40-50 - as diagnose 505 determines additional data to be gathered by remote 40 support agent. Support server 500 may, for example, determine that an error was caused by a specified disk drive managed by a storage server, and request additional information about that disk drive. Such a determination may be made by comparing already gathered information to entries in the 45 alarm data store 515, by running diagnosis scripts at diagnose 505 that identify the disk drive as a probable error source, by a support technician that has examined already received information – Col.16,lines 30-35 provides remote diagnosis of core files. The process may be performed by processing logic that comprises hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kalra.  The motivation for doing so is to allow a system to identify potential problems and fix them (Col.3, lines 5-10; Col.13, lines 40-50 – Kalra). 

Regarding claim 13,
Khan teaches wherein the actions related to collecting the log information (Page 12). However, Khan does not explicitly teach actions include running diagnosis utilities
Kalra teaches 
actions include running diagnosis utilities (Col.9, lines 40-50 - remote support agent 250 provides remote console sessions for interactive access to the RMM 300. Interactive remote console sessions can be tunneled over an HTTPS protocol between the remote support agent 250 and the support server. Once established, any commands permitted by the security policy 305 and access control can be implemented. Such commands may include, for example, maintenance commands, diagnosis commands – Col.13, lines 40-50 - as diagnose 505 determines additional data to be gathered by remote 40 support agent. Support 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kalra.  The motivation for doing so is to allow a system to identify potential problems and fix them (Col.3, lines 5-10; Col.13, lines 40-50 – Kalra). 

Regarding claim 22,
Khan teaches wherein the actions related to collecting the log information (Page 12). However, Khan does not explicitly teach actions include running diagnosis utilities
Kalra teaches 
actions include running diagnosis utilities (Col.9, lines 40-50 - remote support agent 250 provides remote console sessions for interactive access to the RMM 300. Interactive remote console sessions can be tunneled over an HTTPS protocol between the remote support agent 250 and the support server. Once established, any commands permitted by the security policy 305 and access control can be implemented. Such commands may include, for example, maintenance commands, diagnosis commands – Col.13, lines 40-50 - as diagnose 505 determines additional data to be gathered by remote 40 support agent. Support server 500 may, for example, determine that an error was caused by a specified disk drive managed by a storage server, and request additional information about that disk drive. Such a determination may be made by comparing already gathered information to entries in the 45 alarm data store 515, by running diagnosis scripts at diagnose 505 that identify the disk drive as a probable error source, by a support technician that has examined already received information – Col.16,lines 30-35 provides remote diagnosis of core files. The process may be performed by 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kalra.  The motivation for doing so is to allow a system to identify potential problems and fix them (Col.3, lines 5-10; Col.13, lines 40-50 – Kalra). 

Claims 6, 15, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Vandevelde further in view of  Ramstrom et al. Publication No. US 2011/0296001 A1 (Ramstrom). 

Regarding claim 6,
Khan teaches the one or more log files are obtained from a cloud extension agent of the network (Pages 3 &12). However, Khan does not explicitly teach 
one or more log files are obtained from one or more additional cloud extension agents of the network

Ramstrom teaches 

one or more log files are obtained from one or more additional cloud extension agents of the network (¶ 0020- log management sub-system 114 may communicate with one or more agents 140b, 150b, 160b running on respective enterprise resources 140, 150, 160 to collect log data from the enterprise resources 140, 150, 160, normalize the log data into a common schema and report across the enterprise).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Ramstrom.  


Regarding claim 15,
Khan teaches wherein the computing device obtains the one or more log files (Fig.3-5; Pages 3 &12). However, Khan does not explicitly teach 
one or more log files are obtained from one or more additional cloud extension agents of the network

Ramstrom teaches 

one or more log files are obtained from one or more additional cloud extension agents of the network (¶ 0020- log management sub-system 114 may communicate with one or more agents 140b, 150b, 160b running on respective enterprise resources 140, 150, 160 to collect log data from the enterprise resources 140, 150, 160, normalize the log data into a common schema and report across the enterprise).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Ramstrom.  The motivation for doing so is to allow a system to retrieve logs from different plurality of agent. This will ensure that the system always gets logs in case one of the agents failed. 

Regarding claim 24,
Khan teaches wherein the computing device obtains the one or more log files (Pages 3 &12). However, Khan does not explicitly teach 
one or more log files are obtained from one or more additional cloud extension agents of the network

Ramstrom teaches 

one or more log files are obtained from one or more additional cloud extension agents of the network (¶ 0020- log management sub-system 114 may communicate with one or more agents 140b, 150b, 160b running on respective enterprise resources 140, 150, 160 to collect log data from the enterprise resources 140, 150, 160, normalize the log data into a common schema and report across the enterprise).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Ramstrom.  The motivation for doing so is to allow a system to retrieve logs from different plurality of agent. This will ensure that the system always gets logs in case one of the agents failed. 


Claims 7, 8, 16,17,25,26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Vandevelde further in view of Kassai et al. Publication No. US 2012/0072584 A1 (Kassai hereinafter). 

Regarding claim 7,
Khan teaches wherein uploading the one or more log files comprises: uploading the one or more log files to a file server, the file server to receive a bulk upload of a number of log files (Page 12).
However, Khan does not explicitly teach 
 file server is separate from the remote network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent.  

file server is separate from the remote network management platform, the file server to receive a upload of a large number of files without interfering with other connections to the cloud extension agent (¶ 0111; Fig.2 shows file server is separate from the management apparatus, the file server receiving large number of log files – Note: the agent that collects the log file is not interfering with management apparatus because file server is the one who communicate with e management server).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.

Regarding claim 8,
Khan does not explicitly teach  

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on.  

However, Kassai teaches 

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on(¶ 0111;Fig.2 shows file server is separate from the management apparatus, the file server receiving  large number of log files – Para 0052 Although the management apparatus 100 in FIG. 4 connects to thenetwork314 via the I/F 309, depending on the system configuration, the network 314 may be a global network or a local network- Para 0047 -The I/F 309 is connected to a network 314 such as a local area network (LAN), a wide area network (WAN), and the Internet through a communications line and is connected to other apparatuses through the network 314 – Note: data center is just a facility that  houses the apparatus.   ).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kassai.  The 
Regarding claim 16,
Khan teaches the computing device to: upload the one or more log files to a file server, the file server to receive a bulk upload of a large number of log files (Page 12).
However, Khan does not explicitly teach 
 file server is separate from the remote network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent.  
Kassai teaches 
file server is separate from the remote network management platform, the file server to receive a upload of a large number of files without interfering with other connections to the cloud extension agent (¶ 0111; Fig.2 shows file server is separate from the management apparatus, the file server receiving large number of log files – Note: the agent that collects the log file is not interfering with management apparatus because file server is the one who communicate with e management server).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.

Regarding claim 17,
Khan does not explicitly teach  

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on.  



wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on(¶ 0111;Fig.2 shows file server is separate from the management apparatus, the file server receiving  large number of log files – Para 0052 Although the management apparatus 100 in FIG. 4 connects to thenetwork314 via the I/F 309, depending on the system configuration, the network 314 may be a global network or a local network- Para 0047 -The I/F 309 is connected to a network 314 such as a local area network (LAN), a wide area network (WAN), and the Internet through a communications line and is connected to other apparatuses through the network 314 – Note: data center is just a facility that  houses the apparatus.   ).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.

Regarding claim 25,
Khan teaches wherein to upload the one or more log files comprises: uploading the one or more log files to a file server, the file server to receive a bulk upload of a large number of log files (Page 12).
However, Khan does not explicitly teach 
 file server is separate from the remote network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent.  
Kassai teaches 
file server is separate from the network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent (¶ 0111; Fig.2 shows file server is separate from the management apparatus, the file server receiving large number 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.
 

Regarding claim 26,
Khan does not explicitly teach  

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on.  

However, Kassai teaches 

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on(¶ 0111;Fig.2 shows file server is separate from the management apparatus, the file server receiving  large number of log files – ¶ 0052 Although the management apparatus 100 in FIG. 4 connects to thenetwork314 via the I/F 309, depending on the system configuration, the network 314 may be a global network or a local network- ¶ 0047 -The I/F 309 is connected to a network 314 such as a local area network (LAN), a wide area network (WAN), and the Internet through a communications line and is connected to other apparatuses through the network 314 – Note: data center is just a facility that  houses the apparatus.   ).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server. 

Claims 9, 18, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Vandevelde further in view of Testone et al.  Publication No. US 2008/0146258 A1 (Testone hereinafter) 

Regarding claim 9,
Khan does not explicitly teach that the message server is a heartbeat server. However, Testone teaches  
message server is a heartbeat server (Fig.1; ¶ 0004 – heartbeat server)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Testone.   The motivation for doing so is to allow a system to monitor the health and availability of the devices.


Regarding claim 18,
Khan does not explicitly teach that the message server is a heartbeat server. However, Testone teaches  
message server is a heartbeat server (Fig.1; ¶ 0004 – heartbeat server)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Testone.   The motivation for doing so is to allow a system to monitor the health and availability of the devices.

Regarding claim 27,
Khan does not explicitly teach that the message server is a heartbeat server. However, Testone teaches  
message server is a heartbeat server (Fig.1; ¶ 0004 – heartbeat server)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Khan to include the teachings of Testone.   The motivation for doing so is to allow a system to monitor the health and availability of the devices.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445